
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 729
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2012
			Mr. Israel submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Reaffirming the commitment of the House of
		  Representatives to American manufacturing and jobs, and for other
		  purposes.
	
	
		Whereas it is both shocking and deeply disappointing to
			 learn that this year’s U.S. Olympic uniforms were manufactured overseas in
			 China;
		Whereas Americans have enormous pride in all of our
			 Olympic athletes competing in the Summer Games;
		Whereas Americans will be supporting our Olympians in
			 London, U.S. Olympic athletes should display the same pride in American workers
			 with uniforms made in the U.S.A. when competing on the world stage;
		Whereas the U.S. Olympic Committee's mission statement is
			 To support U.S. Olympic and Paralympic athletes in achieving sustained
			 competitive excellence and to preserve the Olympic Ideals, thereby inspiring
			 all Americans.;
		Whereas there is no compelling reason why all Olympic
			 uniforms cannot be made here on U.S. soil at the same price and at better
			 quality;
		Whereas it has been reported by economists that if every
			 American spent an extra $3.33 on U.S.-made goods every year, it would create
			 nearly 10,000 new jobs in this country; and
		Whereas manufacturing Olympic uniforms in the U.S. would
			 generate $1 billion for our economy here at home: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)expresses disapproval of the fact that our
			 U.S. Olympic uniforms were made overseas;
			(2)fully supports
			 U.S. manufacturers and their ability to compete in the global marketplace in
			 both price and quality; and
			(3)urges the U.S. Olympic Committee to pledge
			 to use American designers and manufacturers for Olympic uniforms in the
			 future.
			
